    Case: 20-60434    Document: 00515474413 Page: 1 Date Filed: 07/01/2020
     Case: 1:20-cv-00105-SA-JMV Doc #: 7 Filed: 07/01/20 1 of 3 PageID #: 93




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                   No. 20-60434


In re: JOHNNY TURNER,                                         A True Copy
                                                              Certified order issued Jul 01, 2020

                                             Movant
                                                              Clerk, U.S. Court of Appeals, Fifth Circuit


                          Motion for an order authorizing
                      the United States District Court for the
                    Northern District of Mississippi to consider
                     a successive 28 U.S.C. § 2254 application


Before JONES, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:
      Johnny Turner, Mississippi prisoner # 37970, moves for authorization to
file a second or successive 28 U.S.C. § 2254 application attacking his
convictions   for    manufacturing    methamphetamine       and     possession          of
methamphetamine.
      Turner has not demonstrated that he can satisfy the criteria under which
we may authorize the filing of a successive § 2254 application. He has not
made a prima facie showing either (1) that his claims rely “on a new rule of
constitutional law, made retroactive to cases on collateral review by the
Supreme Court, that was previously unavailable,” 28 U.S.C. § 2244(b)(2)(A), or
(2) that the factual predicate for his claims “could not have been discovered
previously through the exercise of due diligence,” and the underlying facts, “if
proven and viewed in light of the evidence as a whole, would be sufficient to
establish by clear and convincing evidence that, but for constitutional error, no
    Case: 20-60434    Document: 00515474413 Page: 2 Date Filed: 07/01/2020
     Case: 1:20-cv-00105-SA-JMV Doc #: 7 Filed: 07/01/20 2 of 3 PageID #: 94

                                 No. 20-60434

reasonable factfinder would have found the applicant guilty of the underlying
offense,” § 2244(b)(2)(B)(i), (ii); see also § 2244(b)(3)(A), (C).   We do “not
recognize freestanding claims of actual innocence on federal habeas review,”
In re Swearingen, 556 F.3d 344, 348 (5th Cir. 2009), and Turner nevertheless
fails to show that he has presented new evidence of actual innocence showing
that it is more likely than not that no reasonable juror would have found him
guilty of the charged offense, see McQuiggin v. Perkins, 569 U.S. 383, 386-87,
399 (2013); Schlup v. Delo, 513 U.S. 298, 327-29 (1995).
      Accordingly, IT IS ORDERED that Turner’s motion for authorization is
DENIED.




                                       2
    Case: 20-60434    Document: 00515474417 Page: 1 Date Filed: 07/01/2020
     Case: 1:20-cv-00105-SA-JMV Doc #: 7 Filed: 07/01/20 3 of 3 PageID #: 95




                   United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                 TEL. 504-310-7700
CLERK                                                      600 S. MAESTRI PLACE,
                                                                   Suite 115
                                                          NEW ORLEANS, LA 70130

                              July 01, 2020


Mr. David Crews
Northern District of Mississippi, Aberdeen
United States District Court
301 W. Commerce Street
Aberdeen, MS 39730

      No. 20-60434     In re: Johnny Turner
                       USDC No. 1:20-CV-105


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk


                                  By: _________________________
                                  Shea E. Pertuit, Deputy Clerk
                                  504-310-7666
cc w/encl:
     Mr. Johnny Turner
